DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 6, The claim states that “the downward force is electrically variable”, however, the specification mention how the rotational force varies, is it done through a change of voltage, or does the claim just mean that the legs provide enough force to stand the vehicle up to a certain weight?. The claim will be examined as best understood. Regarding claims 9 and 18, the claim states “joints provide variable downward force”, is this similar to electrical variable force? for this reason, the claim will be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viele (US 2019/0233034) Viele discloses an autonomous vehicle comprising:
a memory (see Para. 0222); 
a processor (see Para. 0222) communicatively coupled to the memory and configured to; receive input signals from a rider indicating a relative acceleration amount (see Para. 0009) and a relative steering amount (see Para. 0202); 
generate control signals for each of four drive motors (610, see figure 9) based on at least the input signals; and 
control a power output to each of the four drive motors according to the respective control signal (see Para. 0197 and 0203).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-9,12,13,15,16,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 7426970) in view of Arling (US 6789640)). Regarding claim 1, 13 and 15, Olsen discloses an electric four legged vehicle comprising: 
a central hub (110,124,105); 
four legs (120), each pivotably mounted to the central hub (see figures 4-7, all of them), each leg including an electric motor (138,140) rotatably coupled to a wheel, wherein each leg includes a joint (see figures 7a to 7i) allowing the leg to bend to a retracted state with the wheel adjacent to the central hub (see figures 4A to 7i); 
joystick (115) extending from the central hub including rider controls of acceleration and steering; and 
a control system (104) configured to translate rider input to the rider controls into control signals for each of the electric motors.
Olsen does not mention a handle bar with rider controls; however Arling discloses a vehicle with a handlebar (14) which includes thumbwheels (32,34) wherein the steering and other controls (such as acceleration)are controlled by the handlebars and thumbwheels. It would have been obvious for one of ordinary skill in the art to modify Olsen, by replacing the joystick with a handlebar, wherein the handlebar can be seen as a different variation of a control system that would steer and accelerate the vehicle. The combination of Olsen and Arling can be seen as a simple substitution of one known element for another to obtain predictable results.

Regarding claim 4, wherein the central hub allows pivoting about an x-y axis, which can be seen as partially vertical and horizontal (see angle 170 in figure 1).
Regarding claim 5, wherein the central hub exerts a downward rotational force on each leg as seen in figures 10a to 10f as the legs need a downward force to stand the vehicle back to its highest point.
Regarding claims 6,9 and 18, wherein one of ordinary skill in the art would have the knowledge that the downward rotational force could vary to have enough force to lift up to a certain weight, or the force would be strong enough to lift to a certain weight.
Regarding claims 7 and 19, the central hub includes a motor (135, see figure 1) that controls the downward rotational force.
Regarding claims 8, wherein each joint locks in an extended state during use of the electric quad vehicle (as seen in figure 10a where the joints allow the vehicle to go down to the lowest setting) and bends to an acute angle when the electric quad vehicle is in the retracted state (see figure 10f).
Regarding claims 9 and 18, the motor in the joint are able to variably and progressively lift the vehicle (see figures 10a- to 10f) and a bottom segment includes the electric motor (138,140).
Regarding claim 12, wherein the wheels are mechanically fixed in a forward orientation (as in they are not caster wheels), and wherein the control system is configured to steer the electric quad vehicle by providing different control signals to each of the electric motors (as steering can be done independently on each wheel (see figure 29 and see Col. 20, lines 38-52).
Regarding claim 13, the use of the combination of Olsen and Arling ends with the user providing an acceleration signal and steering signal to drive the motors and steer the vehicle (together or independently, see figures 28 to 30 in Olsen) (also see Col. 21 lines 12-46).
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen and Arling as applied to claim 1 above, and further in view of Wang (US 2016/0016629). Olsen and Arling do not mention a foldable handlebar. Wang discloses an electric vehicle comprising a foldable handlebar (10) which fold onto a central hub (see figure 5 and 6). It would have been obvious for one of ordinary skill in the art to modify the combination of Olsen and Arling by adding a foldable handlebar, wherein the foldable handlebar would be folded onto close proximity of the  central hub, in order to reduce the space needed by the vehicle when in storage or during transport.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Arling as applied to claim 1 above, and further in view of Heinzmann (US 7757794). Olsen discloses a seat (107), Olsen does not mention a saddle. Heinzmann discloses an electric vehicle with a saddle (12). It would have been obvious for one of ordinary skill in the art to modify Olsen by exchanging the seat for a saddle, in order to provide a different seating arrangement to the vehicle, wherein seating in a saddle would allow the user to lean backwards if needed.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen and Arling as applied to claim1 above, and further in view of Lee (US 2018/0154980). Olsen and Arling do not mention a way of detecting the stress level (or heart rate of the user). However, Lee discloses an electric bicycle with a Physical condition monitor (2) which includes a heart rate signal (21). It would have been . 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611